Innovation partnerships (debate)
The next item is the debate on the oral question to the Council by Judith A. Merkies, on behalf of the S&D Group, Paul Rübig, on behalf of the PPE Group, Jorgo Chatzimarkakis, on behalf of the ALDE Group, Philippe Lamberts and Reinhard Bütikofer, on behalf of the Verts/ALE Group, Evžen Tošenovský, on behalf of the ECR Group, and Marisa Matias, on behalf of the GUE/NGL Group, on innovation partnerships - B7-0560/2010).
Mr President, 90% of people think that innovation will give us a green, more competitive economy, and we agree. However, evidently, the urgency of the matter is not yet quite clear, as the European Council has decided not to discuss the Innovation Union until February and March of next year.
Why is this? Have the urgent, major societal challenges perhaps all been solved already? Have the energy problem, the raw material problem and the ageing problem been solved already? No, they have not, and that is why we need to deal with and discuss this innovation strategy as a matter of urgency. There are plenty of questions. What exactly are these Innovation Partnerships? The Commission's innovation strategy is clear, but this question remains open.
What is clear is that there should be no new - or at least completely new - instruments, but rather better ones. Long-term security is important, but we would ideally like a well-functioning instrument with a vision until 2020. What is important is that Innovation Partnerships be as tangible and clear as possible, have a real impact, be technologically neutral and close to the market, and have a clear deadline; and that there be involvement by all the important partners and also industry, the government, the research institutes and, above all, citizens, who are the driving force behind innovation and its success.
It is very good that existing strengths are being built on by means of 'Active and Healthy Ageing' - actually, healthy living rather than healthy ageing - and it would seem that, in fact, healthy ageing begins at conception. All the partnerships must be characterised by an efficient and intelligent approach to natural resources, and must start with the most urgent problems: energy and the depletion of raw materials. More innovation is needed in this regard.
This requires the full commitment of the Council and it requires enthusiasm; both are needed to make the innovation strategy work. Retreating behind the borders is not an option. Economics is really not just about the euro, the banking sector or the Stability and Growth Pact. It is about jobs in Europe and a better position for Europe in the world, and how should this be carried out if not by means of innovation?
author. - (IT) Mr President, ladies and gentlemen, the Commission's proposal in the 'Innovation Union' policy document, adopted on 6 October 2009, is an integral part of the Europe 2020 strategy. The initiative aims to provide a robust, effective and sustainable response to the main problems in our society.
Among the many actions proposed and the various objectives the Commission has set itself in the attempt to bring about a real Innovation Union, one of the most innovative elements is represented by the so-called 'Innovation Partnerships'. In order to reach the stated objectives, the right partnerships must be chosen. To this end, the Commission has identified a series of priority challenges that our society will have to confront in the coming years and decades. With regard to this new development, Parliament has chosen to express its position in the resolution for which I am the rapporteur for the Group of the European People's Party (Christian Democrats). Following brief negotiations, all the rapporteurs of the various political groups signed a resolution, so there are no problems to note.
I feel it important to emphasise how much our contribution was fundamental in ensuring that the two partnerships to be launched after the pilot initiative on healthy ageing will both address 'smart cities', so that a number of futuristic experiments can be held in various European cities in order to reach the 20/20/20 objectives and for the purpose of realising the non-energy raw materials strategy, since we need to provide a concrete response to the great and difficult problems that affect society in this field.
Over the coming months, an internal workgroup at the Commission will decide on the details regarding governance, funding, selection criteria and the budget for the initiatives that will be launched through the first partnership.
Mr President, what exactly does European innovation policy do? What does European research policy do? If we ask ourselves this question and if we were to ask the citizens on the street, we would just get a blank look. This is because it is not clear what added value European research and European innovation brings. For that reason, we welcome the fact that Commissioner Geoghegan-Quinn's proposal begins by providing a definition of innovation. What is innovation? Innovation involves making money, a product or a licence from knowledge. That is something new. I am pleased that the Commission is going down this path. However, we also now need 'man on the moon' or 'woman on the moon' projects which are understood by the man on the street, so that EU taxpayers understand what we are doing here with their money. In this regard, I see great potential in the issue of increasing the number of healthy life years by two. That would be a project that everyone out there would understand. I am therefore pleased that the first innovation partnership proposed is being devoted precisely to achieving this goal. Two additional healthy years of life - that will be understood by everyone and it is something we should do. In this regard, you have our support.
However, I would like to point out, and Mrs Merkies has already mentioned this, too, that if we simply look at the instruments that already exist, there is the European Institute of Innovation and Technology (EIT), the Knowledge and Innovation Communities (KICs), the Joint Technology Initiatives (JTIs), the so-called Competitiveness and Innovation Programme (CIP) - these are all programmes that already exist. If we add yet another programme, then we will make the whole area difficult to get to grips with. This is something we must not do. The innovation partnerships are intended to make a real contribution to bringing order to this situation and combining everything in a single system. That is why we will only accept this if it is all made clearer for taxpayers. We must always know the answer to the question: what brings more European added value? If that is the case, we will give it our full support.
The Commission's initiative to create a pilot programme in the context of the Innovation Partnership on the subject of 'Active and Healthy Ageing' is certainly an interesting step by the Commission. For me, the fact that the Commission has chosen this pilot project shows how significant the problem of ageing is for the entire European Union. As a pilot project, this is a very difficult task, because the methods of providing security for older citizens are very different across the European Union. The reasons for this can be found in the different historical developments of individual countries, and the different ways in which they approach this issue. It will therefore be interesting for us to see how the Commission can find a truly innovative approach to resolving such a complex problem. I hope that the solution will not just remain in the form of a general description, but will be of real help in this area.
Two further issues concerning Innovation Partnerships emerged from our discussions with colleagues: smart cities and raw materials. From the point of view of current perspectives and anticipated problems, there was a lot of justification for such an approach in the area of raw materials. Already today, and most likely in the coming years, the Member States will be under great pressure to ensure the supply of raw materials. This relates both to energy and to industrial production. There is a whole range of problems regarding raw materials, and many Parliamentary committees regularly deal with them. Ensuring continuity of supply and finding new sources of raw materials are fundamental conditions for economic growth and for preserving the competitiveness of European countries in the future. Of course, this has associated effects on many areas, including the social conditions of citizens living in individual European countries. Regulations adjusted in a sensible manner, with an emphasis on economising when it comes to the availability of raw materials, will certainly be very fundamental things in the future.
We are here today to discuss what has been presented as one of the major priorities for the Commission, namely, innovation policy, which is starting to take shape at last through innovation partnerships and this pilot project on active and healthy ageing, to be discussed here today. There are, however, many aspects that remain to be determined, particularly when it comes to clarifying and defining future projects and setting priorities. Who will ultimately define the priorities, and on the basis of which criteria? I think that we are due some answers.
However, I would like to make some specific observations, particularly with regard to this first project on active and healthy ageing, which was the one presented to us. These notes, therefore, strike a positive note, as I think it is a positive thing to focus on a sector of the population that is especially vulnerable in a Europe that is increasingly ageing and increasingly disadvantaged.
I would, however, like to add some more questions to these, as it seems contradictory to me that a project is being presented on this topic when, at the same time, we cannot support this innovation. How are we going to support it? What will be the basis for it? Is any innovation feasible in a situation like the one that we have experienced, where there is a persistent and systematic attack on the social state, a reduction in access to healthcare, systematic cuts in services, and continuous disinvestment in this area?
The title of the communication that was presented, the 'Innovation Union' for more jobs, better quality of life and a better society, is ambitious. I would even say that I would have no problem with subscribing to it personally, but we must admit that it goes against recent practice in the Member States, with their cuts and austerity measures. I believe that there can only be sustainable innovation if there are rigorous, sustainable and demanding public policies. Otherwise, it will just be a flash in the pan, with little to show for it and little for us to offer the public.
Mr President, honourable Members, I welcome the opportunity we have been given to have a debate with you on this Innovation Union flagship initiative, and particularly on this new concept of European Innovation Partnerships, which is certainly a key element of the communication that the Commission presented at the beginning of October.
Of course, at this stage, the Council is still busy examining the issue, and conclusions are being prepared for our Competitiveness Council on 26 November.
As you will remember, on 17 June, the European Council finalised the Europe 2020 strategy and one of the main targets defined in this context consists, I quote, 'in improving the conditions for research and development', in particular, with the aim of raising combined public and private investment levels in this sector to 3% of GDP. On a personal level, I think it would have been difficult to imagine doing less than the 3% that is already part of the Lisbon strategy and that it is now a case of giving ourselves the means to meet this target.
The Innovation Union flagship initiative presented by the Commission follows on from this headline target, and the Belgian Presidency has sought to address this major issue in a timely manner. Our Council had a first informal debate on the matter in July, then a formal debate on 12 October, and that debate enabled the Presidency to submit some draft Council conclusions, which are currently being examined and which, as I have already said, are on the agenda of our Competitiveness Council on 25 and 26 November. I would emphasise that the Presidency has ensured that the 'research' and 'industry' sectors are working closely together on this subject, and this is producing excellent results - indeed, we held a joint Council in July, which should result in joint conclusions at the end of November.
Furthermore, the Commission's communication as well as the Competitiveness Council's work will provide material for preparing the debate on research and innovation, which is set to take place at the European Council before the end of the year.
You will therefore understand that, while awaiting strategic impetus from our Heads of State or Government, as President of the Competitiveness Council, I must exercise some caution in what I say. Nevertheless, allow me to point out that the topic of innovation, or rather the knowledge triangle in a wider sense (education-research-innovation), is obviously not entirely new, either for the Council or for Parliament.
In the Council, this topic regularly appears on the Competitiveness Council's agenda under the general heading of the European Research Area. I refer, in particular, to the 2020 Vision for the European Research Area of the December 2008 Council, and to the Council's more recent conclusions entitled 'Creating an innovative Europe', adopted in May under the Spanish Presidency. I will also mention, although this is not an exhaustive list, some major lines of action from the Council's point of view.
First of all, the initiatives should concern all types of innovation in the public and private sectors.
Secondly, we need to lay the foundations for more effective budget headings for research, development and innovation.
Thirdly, public procurement has the potential, although this remains largely untapped, to support innovation in the form of innovative products, processes and services.
Fourthly, non-technological innovations, including in terms of design, services and cultural creativity, are also important factors.
Fifthly, making use of research efforts requires effective management and protection of intellectual property, as well as effective dissemination of scientific and technological innovations.
Finally, research and development policies and programmes, and any associated instruments, should be simplified and rationalised, as has been pointed out again today. I am pleased to see a very broad convergence of views here with the position of the Committee on Industry, Research and Energy as presented in Mrs Carvalho's report. Innovation partnerships should not result in additional complexity, but should instead be part of a simplification process.
The regional dimension is also essential to innovation. In this respect, European innovation policy should ensure that those who innovate, including small and medium-sized enterprises, receive appropriate support at regional level too.
The human factor is at the heart of research and innovation. Europe must become better able to retain its researchers and to attract talent from third countries.
After these general considerations, I would now like to answer the four more specific questions that you have asked.
With regard to the number of topics for innovation partnerships, although it has not yet reached a decision, our Council appears to be more or less agreed on the fact that we need to start with a pilot scheme. Indeed, the Commission has proposed launching this pilot scheme on ageing at the beginning of 2011. In addition, the Commission's communication mentions a series of other topics for which it would be prepared to submit proposals in 2011, and some of you have referred to a number of these topics. By definition, a pilot scheme can start on an experimental basis and without necessarily waiting for all the conditions to be predefined.
The selection of topics for future partnerships is one of the main issues that we are discussing within the Council, and in this context, I would mention the initiative, launched by the Council in 2008, for the joint programming of research in Europe in response to major social challenges. At the time, criteria that will certainly also be useful in the context of the innovation partnerships had already been laid down: the scale of the challenge at European level, a real commitment from stakeholders, European added value, and the possibility of turning the results of research into benefits for European citizens and for European competitiveness. I therefore see a broad convergence between the Council's previous guidelines and the general conditions proposed by the Commission in its communication.
Furthermore, in the discussions that we have had at this stage, my colleagues have often stressed the need for a bottom-up approach, particularly in order to identify topics, to promote simple and straightforward systems, to meet the need to work with the private sector, especially small and medium-sized enterprises, and to optimise existing financial instruments.
I now come to the timetable and to the principles of governance that are likely to be the most important and most sensitive issues. The keywords will no doubt be 'added value', 'consistency', 'flexibility' and 'straightforwardness'. Nowhere should there be mention of a pre-established single model. Several initiatives have been taken to hone the concepts, including a seminar organised a few days ago, on 27 October, by the Belgian Presidency in cooperation with Finland and the Commission, and as for the timetable, the notion of urgency is well and truly present in the Europe 2020 strategy. Consequently, this urgency is also present in the initiatives that derive from it. To this end, the Commission has made some ambitious proposals, but our resources are limited, and while remaining ambitious, we must ensure that we can get the process under control and learn lessons in good time.
I will finish, Mr President, ladies and gentlemen, with this notion of better governance of partnerships at national level. This issue is one of many considerations pertaining to the governance of partnerships, for which there is no pre-established model, even less a single model. Objectively different situations from one Member State to the other need to be taken into account. All stakeholders from the various Member States also need to be involved: the stakeholders at European, national and regional levels, including the public sector and the private sector.
Mr President, honourable Members, my conviction is that research and innovation are not an option for Europe, but a necessity if we want a long-term solution that protects our social model and the sustainability of our environment. I therefore welcome this Parliament's unfailing concern for these matters and, more particularly, the first speech in this debate on the plan for innovation. In my view, your contribution is all the more crucial since the current context is forcing Member States to make difficult choices where I believe it is essential to protect research and innovation as an investment for the future, and I can assure you that I will inform the Council of the content of this debate, and I will remain at your disposal.
(DE) Mr President, I wanted to ask whether the Council's speaking time is longer later in the evening. I think it is rather impolite of the President-in-Office of the Council to speak for twice as long as Mr Barroso and Mr Van Rompuy combined, even though we know that we still have other important points to discuss. He could perhaps be a little more concise.
Mr President, I should like to draw your attention to the huge opportunity afforded by innovation partnerships for the sorely needed economic and social development of the European Union, and to the serious risk which exists, in that incorrect use of this tool could increase the innovation and research divide between the Member States of the European Union still further.
I refer in particular to the difficult economic conditions prevailing in various Member States of the EU, starting with my country, and I would make the same comment as my honourable friend, Mrs Matias. Numerous countries in southern Europe and elsewhere are in dire economic straits, with the International Monetary Fund, the European Central Bank and the European Commission demanding huge cuts across the board in all state spending, more or less wiping out public investment in research. Under such circumstances, there will obviously be massive cutbacks in technological development and innovation, given that they appear to be the last priority in national governments' rescue plans.
The across-the-board cuts being imposed on these countries, coupled with the brain drain, with specialised workers emigrating, and the under-funding for universities and research centres, mean that the triangle of knowledge we referred to earlier is anything but an isosceles triangle.
This is being exacerbated by actual circumstances, by the actual performance of European universities. For example, according to the Times Higher Education supplement published the other day, 82 of the 200 leading universities in the world are European universities, of which 80 are in the northern countries and just 2 universities are in the south, in Spain.
I should like to ask the European Commission, the European Union and the European Parliament how they intend to address the emerging divide between the innovative north of Europe and the south of Europe.
Mr President, it is true that the Commission launched its proposal for an Innovation Union at the same time as its industrial policy proposal, because in order to ensure intelligent and sustainable growth that generates employment and competitiveness, the European Union must certainly improve its capacity to innovate.
Based on this conviction, our group has taken responsibility for both initiatives. As coordinator, I am convinced that, with everyone's cooperation, Parliament will help to find solutions to these new challenges: solutions that maintain a balance between economic, social and environmental issues in order to move towards a greener, more intelligent Europe with greater social cohesion.
That contribution begins today with this resolution, which indicates, before the Council decides, which subjects should be tackled as a priority, such as innovation cooperation, and also emphasising the fact that its success will depend on our capacity to involve innovating businesses as well as universities and research centres.
Mr President, Europe has to develop, and innovation is the best route to overcoming the current crisis. A significant factor for initiating constructive change is the announcement of an increase in the financing of investment in research and development by 3% of the Union's GDP. Besides flexible legal rules for starting businesses, tax incentives and simpler procedures for registering patents, it is financial factors in particular which are going to be the main drivers of development.
Without external assistance, businesses would not themselves be able to finance expensive research which would take many years to complete. There is, however, a certain problem - the money provided from the European Union budget is often not enough on its own, and businesses are forced to invest huge amounts of their own resources. This being the case, businesses from Central and Eastern Europe are in a no-win situation. Without resources of their own, they cannot obtain money from the state budget, nor are they able to apply for EU money. This situation, which can be observed, too, in other areas, is causing an accumulation of resources in the wealthy regions of the European Union and is increasing disproportions in the area of research and development.
The President of the European Commission has said that 'without solidarity, the European Union would not exist'. This, then, explains my question: how does the Commission plan to strengthen innovation in the Union's new Member States? Can they count on greater financial resources, which will allow them to catch up with the Member States of the old Union more quickly?
(DE) Mr President, ladies and gentlemen, with the Innovation Union, the European Commission is moving in the right direction. I was very pleased to read that the European Commission has agreed to the many demands made in the innovation report of September 2010 which was adopted by the Committee on Industry, Research and Energy. We are in agreement that the European Union must utilise its potential for innovation much better in future, not least in order to keep pace with countries that are strong in terms of innovation like the United States and Japan, and also with emerging economies like China. However, the Innovation Union will only be a success if it is implemented jointly with the Member States and the regions. For this purpose, the Commission is planning to use, among other things, the Innovation Partnerships, which we are currently debating and which are the subject of our cross-group question.
However, in this connection, I would like to warn against creating yet more duplicate structures. The idea of the Innovation Partnerships has not yet been completely clearly outlined. The statements by the Council have also not helped to provide definitive clarification. However, the idea of the Innovation Partnerships has certain similarities to instruments that already exist, such as the technology platforms of the Seventh Research Framework Programme and the Knowledge and Innovation Communities (KICs) within the framework of the European Institute of Innovation and Technology. I would like to point out that, in this regard, we absolutely must ensure that synergies are created and utilised and that we take a uniform approach.
(PT) We welcome the Commission's efforts to put research and innovation at the top of the political agenda. We are looking at an integrated strategy to make the European innovation ecosystem more effective and productive in the service of a sustainable economy. European innovation partnerships have emerged as an instrument and the major challenges around which they are organised are sufficiently broad not to be controversial. However, it remains unclear how the subsidiary priorities will be defined, and also how the preponderance of each discipline within them will be determined. How much transparency can be expected in order for stakeholders to participate? How will conflicting interests be arbitrated? What role will the Commission, the Member States and the regions play? How can accountability be ensured within a complex structure? What financial dimension will these partnerships have? Mr President, the Commission and the Council have to ensure excellence in implementation, which is not guaranteed given the mere months of pilot testing scheduled for the first partnership.
(ES) Mr President, I would like to celebrate the fact that there is innovation, attention to innovation, and also partnership, but I would also like to say that we do not know what this thing is that we are talking about. We are talking about an initiative, but no one has told us about its content, its formula or its model.
I would suggest that, first of all, if we want to be efficient, as some fellow Members in this House have said, we review the results of what has happened with the Institutes for European Training and Information (IETIs), the partnerships and the platforms. Now that we have had experience with the Seventh Framework Programme for Research and Technological Development, we need to evaluate these things objectively, with external evaluation, looking at the results.
In the cases of some IETIs, for example, we have seen that they have ended up being dominated by large companies, and once again, small businesses have been left out.
I would suggest that there be policies and formulas for innovation to see how we can help small businesses to get involved, perhaps sometimes through intermediary bodies that help them to pay for the projects or to carry them out. We cannot, however, carry on this way, leaving small businesses out.
Secondly, we need to consider the need for innovation in administration, in other words, innovation in the management of innovation. This is because the market guides innovation, and administration is not used to following the market, which works much faster.
We therefore need to do much more capacity building, innovate in capacity building and innovate in administration for research, in order to manage research and help businesses to get to work on this very difficult and complex undertaking for the future. Of course, we also need to incorporate the banking system in terms of the risks involved, which should not only be undertaken by the European people.
(RO) Article 27 of the Universal Declaration of Human Rights stipulates that everyone has the right freely to participate in the cultural life of the community, to enjoy the arts and to share in scientific advancement and its benefits. European research must find solutions to the major challenges facing society: an ageing population, climate change, energy supply and energy efficiency, the shortage of raw materials and the sustainability of economic and social development.
To enable the European Union to develop its innovative capacity, which is vital to its competitiveness, we must develop and correlate innovation policy with the EU's industrial policy. It is only by developing production capacity and, by extension, creating jobs across the EU that we will be able to maintain and develop the EU's innovative capacity in the long term. At the same time, the impact of innovation on society is dependent on the extent to which the benefit of scientific achievements is spread. I believe that, to have a European Union of innovation, we need a new partnership which will support education and citizens' access to the benefits of scientific progress.
Mr President, a lot has been said about innovation over the last years. It has become a symbol of a policy instrument that can fix all our problems, so there are huge expectations and we must deliver. However, the time has now come for us to be more pragmatic.
Without doubt, innovation can play a fundamental role in reinvigorating growth in the European economy, but for this to happen, we need a concrete, strong and joint public-private effort. This effort should aim to improve framework conditions and access to funding and to refocus innovation policy. But what matters most now is time, and we must move quickly and decisively from ambition to action by identifying and eliminating factors that still hinder innovation in Europe but, first and foremost, by designing effective new policy instruments.
European innovation partnerships can be such an instrument, and a potentially excellent one. We should act urgently to put the first European innovation partnerships into action, and our approach should be 'learning by doing' and using the good practice that exists in Europe.
Today, innovation is usually born within a well functioning innovation system in which regions play a key role. This means that we can accelerate the move towards an innovation-based economy by fully exploiting the potential of current cohesion policy investment in innovation, which is EUR 85 billion, as well as its future post-2013 commitment to smart growth. Cohesion policy can make innovation work across all Member States and regions.
(LT) Innovation policy and the realisation of technological achievements should become a decisive factor not only in implementing the EU 2020 strategy, but also for the future growth and competitiveness of the Union itself. The implementation of practically all European Union policy areas, such as increasing energy efficiency, establishing an economy that is less polluting, reducing the negative impact of climate change, and guaranteeing social welfare and job creation, is directly dependent on how effectively innovation policy is implemented. Europe needs an integrated innovation policy which will only be successful if effective coordinated cooperation can be ensured at regional, national and European level. I believe that the European Innovation Partnership is a major step towards a better coordinated innovation policy that would allow much better results to be achieved in the area of competitiveness, and would contribute to more rapid progress for the whole Community in the future.
(IT) Mr President, ladies and gentlemen, at a time of squeezed public finances, investing in innovation could be Europe's keystone to get out of the crisis.
In the past, Europe has had a leading role in innovation. In fact, many innovations that have changed the world were launched on our continent, such as the mobile telephone. Europe's great technological potential and human capital should be exploited to the full through strong coordination between the European Union and the Member States in order to avoid duplication and optimise investments. We need to adopt a more strategic and coordinated approach to innovation, for which the technological partnerships are a superb tool.
I should like to ask the Council what actions it intends to take to make the partnerships more dynamic and how they can become launch pads for the real economy.
(GA) Mr President, we are undoubtedly facing a great challenge at present and we urgently need to look at new ways of solving all those problems.
A few weeks ago, I had the privilege of chairing the launch here of the GE Innovation Barometer, within which there was a survey of various stakeholders. Two key points emerged: 90% of respondents believe innovation is the main lever to a greater, more competitive and greener economy; 83% of respondents believe that public-private partnerships are essential to develop a more innovative Europe.
Most people would agree with that, which is why we welcome this discussion. On this very day, I hosted a lunch involving Members of the Council, the Commission and MEPs on this very topic of Innovation Partnerships. As has been said, they are the key to the future if we want to meet our targets under the 2020 strategy - 3% of GDP and, above all, venture capital, which is vital also.
(RO) I wish to welcome the Commission's proposal on launching the first European innovation partnership. To be able to get all Member States involved in innovation, the EU should take a more active role in directing the flow of investments required to combat the imbalances between Member States in terms of resources supporting infrastructure and management. I believe that particular attention must be focused on regional development projects. Innovation partnerships should focus on this objective as well. Attention must be paid to ensuring a high level of cohesion between EU Structural Funds, public finances in Member States and private contributions.
(FI) Mr President, innovation has become today's buzzword, as it were: a kind of magic wand. We need to remember, however, that it does not provide instant relief for the situation as it is now. Getting new inventions to market takes ten years on average and the costs of inventing new products and seeing them through to their final stages have grown considerably.
This means that we in Europe really need to invest in joint research and the internal market, and not expect results that are too easily come by. There will be innovations in time. If research is provided with adequate funding and researchers are left alone to get on with it, it will produce results, but it is not a magic wand.
(PT) The challenge here is that this initiative, the 'Innovation Union', which the Commission says is a flagship initiative, must be more than this; it should not be a flimsy flag for voters to see, but should rather be integrated into a genuine policy of development and social progress, where innovation is an important instrument if it is properly supported, including financially and in essential public policies.
From the start, the pilot project in the field of active and healthy ageing is a good example of what I mean. It will only have a significant effect if it is accompanied by public policies that guarantee access to good quality public healthcare accessible to everyone, decent pensions, social protection, and equipment and support services for the elderly to ensure they have a decent life. Without this, the project will be nothing more than a flash in the pan, amidst the neoliberal policies, dubbed austerity measures, which are hindering research and the quality of life for our people, particularly the elderly. The question is: what is the Commission going to do to ensure that this initiative is more than a mere flash in the pan?
(RO) With the aim of meeting the EU 2020 strategy objectives, a sustainable, intelligent, inclusive economy is achieved through encouraging the field of research and innovation. Initiatives in this area must be forthcoming from every level, including as part of cross-border cooperation with other EU regions.
I wish to stress the importance of a bottom-up approach in innovation. It is difficult to turn the innovative solutions produced by educational institutions or companies into a reality due to the lack of information or financial constraints. Regional authorities can raise the profile of these 'sleeping innovators', as they have been called, and support them using assistance and partnership programmes, with the help of the cohesion policy. Partnerships can be aimed at improving the performance of innovation, strengthening relations between initiators and beneficiaries, as well as at promoting good practice in this area.
During the visit made by the Committee on Regional Development to Romania last week, we were presented with research and innovation projects devised by educational institutions in the Western Region, which I represent. The success of these initiatives is achieved precisely through establishing viable partnerships.
Mr President, I would like to thank Parliament sincerely for its interest in this issue of innovation. Your support is absolutely vital in order to implement this plan for innovation urgently and without delay, so as to better meet internal challenges and to improve our external competitiveness.
I think the Presidency has been working under strict time constraints, since the Commission's proposal was submitted on 6 October 2010 and we are now preparing our conclusions for the Council meeting of 26 November. Everyone is aware that research and innovation are critical, particularly if we are to emerge from the crisis.
Regarding the choice of partnerships, I have stressed the importance of the first topic as a pilot project aimed at determining the feasibility of the model, and I think that this first pilot project is truly capable of generating public support in Europe, as was said earlier.
As regards other possible areas, the Commission mentioned a dozen or so others, and the approach within the Council is really one of emphasising the need for an inclusive, bottom-up approach with very clear and very definite assurances from the Council that no duplication, layers of difficulty or additional programmes will be created. Certainly not. That would run counter to our goal of simplification.
As far as the budget problem is concerned, we know that research budgets are under pressure; in my opinion, our common priorities should be the North-South gap, which was highlighted earlier, as well as excellence. These should be reflected in the synergies between European instruments, particularly between the framework programme and the Structural Funds.
Finally, we in the Council are, of course, very mindful of the fact that small and medium-sized enterprises are in need of greater support. They did not have sufficient access to the previous framework programme and therefore we are doing all we can to simplify matters and provide easier access to financing and framework conditions for small and medium-sized enterprises.
I have received seven motions for resolutions tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 11 November 2010.